Allen, J.
We cannot see that the two letters had any legitimate tendency to prove a criminal intent on the part of the defendant in the acts which were the subject of the indictment. They were written more than six months before, and related to other persons, and do not show any purpose to collect black-mail of dealers in milk. Since an objection was expressly taken to the admission of this evidence, and since it was admitted as having some tendency to show a criminal intent, and since we are unable to see that it had any such tendency, we feel constrained to grant a new trial, although the other evidence may have been sufficient to warrant the conviction. Commonwealth v. Bosworth, 22 Pick. 397, 400. Commonwealth v. Keenan, 152 Mass. 9. Maguire v. Middlesex Railroad, 115 Mass. 239.

Exceptions sustained.